DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a target measurement object W” as described in the specification (paragraph 0048, line 3).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the phase accumulator (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Objections

Claims 1, 2, 4, and 5 are objected to because of the following informalities:
Claim 1, “outputs an input trigger clock” (line 4) should be -- outputs a trigger clock --; “the trigger clock output” (line 6) should be -- the trigger clock 
Claims 2 and 5, “dividedly” (claim 2, line; claim 5, line 3) should be deleted.
Claim 4, after “trigger generating method” (line 1), “that generates” should be – comprising generating --; after “band pass filter” (line 10), should insert – said trigger generation method further --; “outputs an input trigger clock” (lines 4-5) should be -- outputs a trigger clock --; “the trigger clock output” (line 7) should be -- the trigger clock  --.
Appropriate correction is required.

Claim Interpretation


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure or act to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a phase shift amount calculation step (claim 4). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, claim limitation “a phase shift amount calculating step” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the  structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 4, the body of the claim does not support “[a] trigger generation method” in the preamble. The steps in the method is not clearly tied to “generating a trigger”.

Claim 8, “the strobe signal, according to claim 4” (line 3) is indefinite because claim 4 is directed to “a trigger generation method” and not to a strobe signal.
 
The remaining claims are also rejected under 35 U.S.C. 112(b), for being dependent upon a rejected base claim.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1 and 4 recite an abstract idea of “calculates a phase shift amount of a strobe cycle of the strobe signal with reference to a pattern cycle of the pattern signal, and adjusts a phase by changing the count value of the 
Under prong 2, step 2A, the claims recite a particular machine (claim 1, lines 2-12; claim 4, lines 1-10) to perform the abstract idea. Thus, the abstract idea is integrated into a practical application (2019 PEG, slide 20).
Accordingly, the claims are patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (JP 2018-137681, see English translation) in view of Stickle (US 7,284,141).


	a trigger generation circuit (2) that includes a direct digital synthesizer (DDS) (12) that has a phase accumulator (paragraph 0032, lines 3-7) and outputs an input trigger clock (paragraph 0024, lines 1-2) at an output frequency on the basis of a count value of the phase accumulator (paragraph 0052, lines 1-4), a band pass filter (13) that limits a pass band of the trigger clock output from the direct digital synthesizer (paragraph 0024, lines 1-2), and a variable frequency divider (14) that divides a frequency of the trigger clock of which the pass band is limited by the band pass filter (13) (paragraph 0025, lines 1-2), and generates a strobe signal (signal from 14 to 3, Fig. 1) for sampling an input pattern signal (paragraph 0025, lines 1-5; signal from outside to sampler 3, Fig. 1); and
	a controller (6) that controls the direct digital synthesizer (12) and the trigger generation circuit (2) (paragraph 0031, lines 1-2; controller 6 controls 2 by controlling 12, Fig. 1),
	calculates a phase shift amount of a strobe cycle of the strobe signal (phase is adjusted via phase shift function, paragraph 0052, lines 1-2) with reference to a pattern cycle of the pattern signal (paragraph 0052, lines 1-4), and adjusts a phase by changing the count value of the phase accumulator of the direct digital synthesizer (adjusting a phase via phase shift function, paragraph 0032, lines 3-7).

While Murakami et al. does not expressly disclose that the controller calculates a phase shift amount of a strobe cycle of the strobe signal and adjusts a phase by 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the controller of Murakami et al. with executing the phase shift function for the purpose of calculating the phase shift amount of a strobe cycle of the strobe signal and adjusting the value of the phase accumulator for controlling the direct digital synthesizer (12).

Murakami et al. as modified does not expressly disclose adjusting a phase so that the calculated phase shift amount is eliminated.
 
Stickle discloses phase shift amount may cause errors in data transmissions (column 1, lines 28-31).

Accordingly, in view of Stickle, it would have been obvious to provide Murakami et al. with adjusting a phase so that the calculated phase shift amount is eliminated, to prevent errors in data transmissions.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Murakami et al. as modified with adjusting a phase so that the calculated phase shift amount is eliminated for the purpose of preventing errors in data transmissions as suggested by Stickle.

Regarding claims 2 and 5, Murakami et al. as modified by Stickle does not expressly disclose the controller dividedly performs the change of the count value for the adjustment of the phase shift amount a plurality of times. 

As discussed above, Murakami et al. discloses the controller dividedly performs the change of the count value for the adjustment of the phase shift amount (paragraph 0032, lines 3-7). While Murakami et al. as modified by Stickle does not expressly disclose the controller dividedly performs the change of the count value for the adjustment of the phase shift amount a plurality of times, Murakami et al. discloses the controller controls the trigger circuit (2) (paragraph 0031, lines 1-2) (via the DDS 12, Fig. 1) to observe a waveform repeated at a high frequency (paragraph 0031, lines 1-2). Accordingly, it would have been obvious to provide the controller with dividedly performing the change of the count value for the adjustment of the phase shift amount a plurality of times to observe a waveform repeated at a high frequency.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide the controller of Murakami et al. as modified with 

Regarding claims 3 and 6, Murakami et al. discloses the count value is changed within one pattern cycle of the pattern signal (accumulator value is changed, paragraph 0032, lines 3-7, to adjust phase within a period, paragraph 0052, lines 1-4). 
 
Regarding claims 7 and 8, Murakami et al. discloses the pattern signal is sampled by a sampler (3, Fig. 1) at a sampling timing based on the strobe signal (paragraph 0025, lines 1-3).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marakami et al. (JP 2018-136261) discloses a sampling oscilloscope (1, Fig. 1) including a trigger circuit (2), a DDS (12), a BPF (13), a variable divider (14), a control part (6), display (5), A/D (4), frequency conversion unit (11), a sampler (3).
	Daou (US 7,339,984) discloses an apparatus and method for measuring jitter using phase and amplitude undersampling.  A sampling circuit samples an input signal to obtain amplitude and phase information, a computation circuit determines Time 
	Sullivan et al. (US 2005/0138094) discloses a triggered DDS generator architecture accumulates a phase increment value in response to a DDS clock to generate phase accumulator values for addressing a waveform lookup table which contains a desired output signal (Abstract, lines 1-4).  A time measurement circuit determines a time interval between the arrival of a trigger signal and a subsequent cycle of the DDS clock, which time interval is used to either adjust an initial phase accumulator value or delay the DDS clock so that a constant time is maintained between the arrival of the trigger signal and the desired output signal (Abstract, lines 4-10). 
	However, the references above do not disclose changing the count value of the phase accumulator of the direct digital synthesizer so that the calculated phase shift amount of the strobe signal is eliminated.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 11, 2021